DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
Claims 1-7, 9, 11, and 13-31 are pending.  Claims 29-31 are withdrawn from consideration as being drawn to inventions nonelected with traverse in the reply filed on 23 November 2020.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to the specification is withdrawn in light of Applicant’s amendment.
The rejection of claims 1-7, 9, 11, and 13-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pesticidal proteins of SEQ ID NOs:2, 4, 6, 50 and 121, nucleic acids that encode them, cells and plants that comprise the nucleic acids, and methods of using the nucleic acids and proteins, does not reasonably provide enablement for pesticidal proteins with 97% identity to SEQ ID NO:4, 98% identity to SEQ ID NO:2 or 120, 86% identity to SEQ ID NOs:6 and 50, or 70% identity to SEQ ID NO 121, nucleic acids that encode them, cells and plants that comprise the nucleic acids, and methods of using the nucleic acids and proteins is withdrawn in light of Applicant’s amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11, and 13-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 21 September 2021, as applied to claims 1-7 and 9-28.  Applicant’s arguments filed 21 December 2021 have been fully considered but they are not persuasive.  
Claims 1-7, 9, 11, and 13-27 require nucleic acids encoding a pesticidal protein, where the nucleic acid hybridizes to SEQ ID NOs:1, 3, 5, 49 or 120 under stringent conditions.  Claim 28 requires a pesticidal protein with at least 70% identity to SEQ ID NO:121, 86% identity to SEQ ID NO:6 or 50, or 98% identity to SEQ ID NO:120.  
SEQ ID NO:120 is a nucleic acid.  The specification does not describe any protein that has any % identity to a nucleic acid, much less 98% identity to one.

Sequences with 90% identity to a given nucleic acid encompass those in which every substitution is in a different codon and in which every substitution results in codon that encodes a different amino acid.  For example, sequences with 90% identity to the 1287 nucleotide long SEQ ID NO:3 would have 128 nucleotide substitutions relative to SEQ ID NO:3 and encompass nucleic acids encoding proteins with 128 amino acid substitutions relative to the 428 amino acid long SEQ ID NO:4.  These proteins would have 70% identity to SEQ ID NO:4.  Thus, for SEQ ID NOs:1, 3, 5, 49 or 120, these stringency conditions thus mean that the sequences encompass those that encode proteins that have 70% identity to SEQ ID NOs:2, 4, 6, 50 or 121, respectively.  
Proteins with 70% identity to the 135 amino acid long SEQ ID NO:2 would have 40 amino acid substitutions relative to SEQ ID N:2.  Proteins with 86% or 70% identity to the 563 amino acid long SEQ ID NO:6 or the 564 amino acid long SEQ ID NO:50 would have 78 or 168 amino acid substitutions, respectively, relative to SEQ ID NO:6 or 50.  Proteins with 70% identity to the 698 amino acid long SEQ ID NO:121 would have 209 amino acid substitutions relative to SEQ ID NO:121.  
The specification does not describe pesticidal proteins over the full scope of the 86% identity to SEQ ID NOs:6 or 50 or the 70% identity to SEQ ID NO:2, 4, 6, 50 or 121.
For example, the only protein described in the specification with 86% identity to SEQ ID NOs:6 and 50 (TIC6880 and TIC6880PL, respectively) are each other and SEQ ID NO:120, which like SEQ ID NO:6 and 50 is made up of SEQ ID NO:2 and 4.  These proteins have 99.6 - 
The structural features that distinguish pesticidal proteins with 86% identity to SEQ ID NOs:6 and 50 or 70% identity to SEQ ID NO: 121 from other proteins with 86% identity to SEQ ID NOs:6 and 50 or 70% identity to SEQ ID NO:2, 4, 6, 50 or 121 are not described in the specification.
The specification does not describe motifs or domains that are these necessary and sufficient structural elements of a pesticidal proteins with 86% identity to SEQ ID NOs:6 and 50 or 70% identity to SEQ ID NO:2, 4, 6, 50 or 121.
Further, claims 9, 11 and 13 specify different insects to which the proteins encoded by the claimed nucleic acids have activity against.  The specification does not describe the motifs or domains that are these necessary and sufficient structural elements for proteins to have activity against these insects.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the claimed genera in view of the disclosed species.
Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs:2, 4, 6, 50 and 121 are insufficient to describe their respective claimed genera. 
Hence, Applicant has not, in fact, described nucleic acids that encode pesticidal proteins over the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genera at the time this application was filed.
Response to Arguments

This is not found persuasive.  Part c of claim 1 recites that the nucleic acids encoding the pesticidal protein hybridize to SEQ ID NOs:1, 3, 5, 49 or 120 under stringent conditions.  Claim 28 requires a pesticidal protein with at least 70% identity to SEQ ID NO:121, 86% identity to SEQ ID NO:6 or 50, or 98% identity to the nucleic acid SEQ ID NO:120. 
Applicant urges that all claims are fully described because the amino acid sequences of the recited SEQ ID NOs as well as the corresponding polynucleotide sequences that encode these proteins, are literally described in the specification, and sequences with less than 100% identity thereto are also fully described in the specification (response pg 12).
This is not found persuasive.  The rejection is not that SEQ ID NO:2, 4, 6, 50 or 121 or nucleic acids that encode SEQ ID NOs:2, 4, 6, 50 and 121 or pesticidal proteins with 98% identity to SEQ ID NOs:2, 4, 6, 50 and 121 are not described.  The rejection is that the full scope of pesticidal-protein encoding nucleic acids hybridize to SEQ ID NOs:1, 3, 5, 49 or 120 under stringent conditions and pesticidal proteins with at least 70% identity to SEQ ID NO:121, 86% identity to SEQ ID NO:6 or 50, or 98% identity to SEQ ID NO: 120 are not described.
Applicant urges that the claimed sequences are defined by function and structure of a finite scope, e.g., that the sequence encodes a protein having pesticidal activity against a Lepidopteran insect species (response pg 12).
This is not found persuasive because there is not a well-established correlation between structure and pesticidal activity against Lepidopterans (or Coleopterans or Hemipterans), and the specification does not describe one.  Thus, the full scope of the claims is not supported by the specification.

This is not found persuasive.  The claims are not limited to fusion sequences comprising, for instance, one or more copies TIC4771 and TIC4772.  While SEQ ID NO:121 is made up of two copies of SEQ ID NO:2 and one of SEQ ID NO:4, SEQ ID NO:4 only has identity to the last 428 amino acids of the 698 amino acid long SEQ ID NO:121, and that identity is 100%.  SEQ ID NO:4 provides no description of the proteins with 70% identity to SEQ ID NO:121 where, as encompassed by the claims, the amino acid substitutions are distributed over the entire protein.
SEQ ID NOs:6 and 50, which are both fusions of SEQ ID NOs:2 and 4, have 99.6% identity to each other (Table 8).  The only other proteins described in the specification that have at least 86% identity to SEQ ID NOs:6 and 50 are also fusions of SEQ ID NO:2 and 4.  The SEQ NO:2+4 portions of SEQ ID NO:125 (TIC11442) and SEQ ID NO:121 (TIC11440) have 99.3 and 99.8% identity to SEQ ID NO:6, respectively.  Thus, the specification does not describe species over the full scope of the claimed proteins.  
Applicant urges that ¶0232 discusses how proteins may be compared to each other, Table 12 describes selected characteristics of PirA, PirB, and PirAB proteins;  together with the provided sequence information and knowledge in the art this provides clear guidance for a skilled worker when considering how to make potential changes to PirA and PirB proteins and fusion proteins that would nonetheless retain similar biochemical characteristics as well as 
This is not found persuasive.  Making changes to PirA and PirB proteins and fusion proteins is an enablement issue, not a written description one.
Further, Table 12’s description of molecular weight, amino acid length, isoelectric point, charge at pH 7.0, number of strongly basic amino acids, number of strongly acidic amino acids, number of hydrophobic amino acids, and number of polar amino acids does not describe the motifs required necessary and sufficient for function or even any aspect of the order the amino acids need to be in in the proteins.  A change in the order of the order of the amino acids in, say, SEQ ID NO:6, would maintain molecular weight, amino acid length, isoelectric point, charge at pH 7.0, number of strongly basic amino acids, number of strongly acidic amino acids, number of hydrophobic amino acids, and number of polar amino acids of the protein, but is unlikely to result in a functional protein.  The specification does not describe the structural features that distinguish functional proteins from nonfunctional ones.
No protein in the specification has less than 74.8% identity to SEQ ID NO:121.  Thus, the full scope of the claimed genus is not described.
Applicant urges that a skilled worker could identify one or more potentially useful sites for changes when comparing, for instance, TIC4771 and TIC10364 (76.3% identical as per new Table 5), or TIC4772 and TIC7576 (79.7% identical as per Table 6), and would also be able to 
This is not found persuasive because making and testing proteins is an enablement issue, not a written description one.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
The rejection is modified from the rejection set forth in the Office action mailed 21 September 2021, as applied to claims 1-7 and 9-28.  Applicant’s arguments filed 21 December 2021 have been fully considered but they are not persuasive.  
Claim 24 is indefinite in its recitation “said recombinant nucleic acid molecule encoded by said recombinant nucleic acid molecule”.  “[S] aid recombinant nucleic acid molecule refers to the recombinant nucleic acid molecule of claim 1, but it is not clear what is meant by the recombinant nucleic acid molecule of claim 1 being encoded by the recombinant nucleic acid molecule of claim 1.  It is suggested that “encoded by said recombinant nucleic acid molecule” be deleted.

Response to Arguments
Applicant urges that SEQ ID NO:120 is no longer recited in claim 1 (response pg 16).
This is not found persuasive because it is still recited in claim 28.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 13 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The rejection is different from the rejection set forth in the Office action mailed 21 September 2021, as applied to claims 24-25.  Applicant’s arguments filed 21 December 2021 have been fully considered but they do not apply to this new rejection.  The previous rejection to claims 24-25 was overcome by Applicant’s amendment to the claims.
Parent claim 1 is drawn to a recombinant nucleic acid that encodes a protein with pesticidal activity against a Coleopteran insect.

The insects recited in claim 11 are Lepidopterans and those in claim 13 are hemipterans.  Neither claim 11 nor claim 13 recite Coleopteran insects.  Thus, claims 11 and 13 fail to include all the limitations of the claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, and 13-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kramer et al (WO 99/54472).
The claims are drawn to a recombinant nucleic acid comprising a heterologous promoter operably linked to a pesticidal protein encoding a polynucleotide that hybridizes to SEQ ID NO:1, 3, 5, 49 or 120, constructs, host cells, plants, seeds, commodity products, and insect inhibitory compositions comprising it.
For this rejection, polynucleotides that hybridize to SEQ ID NO:1, 3, 5, 49 or 120 are interpreted as in the written description rejection above.
Kramer et al teach their SEQ ID NO:2, which has 82.1% identity to the instant SEQ ID NO:2:

ID   AAY53801 standard; protein; 135 AA.
XX
AC   AAY53801;
XX
DT   28-OCT-2010  (revised)
DT   22-JUL-2010  (revised)
DT   12-SEP-2003  (revised)
DT   22-FEB-2000  (first entry)
XX
DE   15 kDa insecticial protein encoded by ORF1 of the pCIB9369 clone.
XX
KW   Insecticidal toxin; symbiotic bacteria; nematode; plant pest;
KW   Plutella xylostella; diamond backed moth; insect control;
KW   insect-related crop damage; transgenic plant.
XX
OS   Xenorhabdus nematophila.
XX
CC PN   WO9954472-A1.
XX
CC PD   28-OCT-1999.
XX
CC PF   19-APR-1999;   99WO-EP002629.
XX
PR   21-APR-1998;   98US-00063982.
PR   09-MAR-1999;   99US-0123500P.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (NOVS ) NOVARTIS-ERFINDUNGEN VERW GES MBH.
XX
CC PI   Kramer VC,  Morgan MK,  Anderson AR;
XX
DR   WPI; 2000-052701/04.
DR   N-PSDB; AAZ36636.
DR   PC:NCBI; gi297628636.
XX
CC PT   Novel insecticidal toxins from Xenorhabdus nematophilus used to control 
CC PT   insect pests especially diamond back moth.
XX
CC PS   Claim 24; Page 77; 96pp; English.
XX
CC   The present sequence represents an insecticidal toxin from Xenorhabdus 
CC   nematophilus, which is a symbiotic bacteria of nematodes. The 
CC   insecticidal proteins are highly toxic to economically important pests, 
CC   particularly plant pests. The toxins inhibit the ability of insect pests 
CC   to survive, grow or reproduce. The toxins are highly insecticidal against
CC   Plutella xylostella (the diamond backed moth), an economical important 
CC   pest. The toxin can be used in multiple insect control strategies, 
CC   resulting in maximal efficiency with minimal impact on the environment. 
CC   The toxin is able to reduce insect-related damage to crops. 
CC   Polynucleotides encoding the toxin can be used to produce transgenic 
CC   plants, which express the toxin. Plants that can be transformed include 
CC   maize, wheat, rye, barley, sweet potato, bean, pea, chicory, lettuce, 
CC   cabbage, salad vegetables, fruit, etc.. In addition, the polypeptide may 
CC   be applied to the plants or to seeds. (Updated on 12-SEP-2003 to 
CC   standardise OS field)
CC   
CC   Revised record issued on 28-OCT-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 135 AA;

  Query Match             85.1%;  Score 599;  DB 1;  Length 135;
  Best Local Similarity   82.1%;  
  Matches  110;  Conservative   17;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          1 MITINISGGSIKISNNIGSETDIKNTPFSEPLSISNYKDMTIEPHSSIQATRTDTPIIPE 60
              ||||:|||||: |:||| :|||::||| | ||||:|::|||||||||::| |||||||||
Db          1 MITIHISGGSVTINNNIVTETDVQNTPASAPLSITNFRDMTIEPHSSVEAIRTDTPIIPE 60


              :||||||||||||:|||||||||||||||||| |||||||||||:|:|| ||:|||||||
Db         61 SRPNYYVANSGPASSVRAVFYWSHSFTSEWFESSSIIVKAGEDGVLHSPGNSLYYSKVVI 120

Qy        121 YNDTDKRAFVTGYD 134
              |||||||||||||:
Db        121 YNDTDKRAFVTGYN 134

They also teach their SEQ ID NO:3, which has 87.1% identity to the instant SEQ ID NO:4:
AAY53802
ID   AAY53802 standard; protein; 429 AA.
XX
AC   AAY53802;
XX
DT   28-OCT-2010  (revised)
DT   22-JUL-2010  (revised)
DT   12-SEP-2003  (revised)
DT   22-FEB-2000  (first entry)
XX
DE   47.7 kDa insecticial protein encoded by ORF2 of the pCIB9369 clone.
XX
KW   Insecticidal toxin; symbiotic bacteria; nematode; plant pest;
KW   Plutella xylostella; diamond backed moth; insect control;
KW   insect-related crop damage; transgenic plant.
XX
OS   Xenorhabdus nematophila.
XX
CC PN   WO9954472-A1.
XX
CC PD   28-OCT-1999.
XX
CC PF   19-APR-1999;   99WO-EP002629.
XX
PR   21-APR-1998;   98US-00063982.
PR   09-MAR-1999;   99US-0123500P.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (NOVS ) NOVARTIS-ERFINDUNGEN VERW GES MBH.
XX
CC PI   Kramer VC,  Morgan MK,  Anderson AR;
XX
DR   WPI; 2000-052701/04.
DR   PC:NCBI; gi297628635.
XX
CC PT   Novel insecticidal toxins from Xenorhabdus nematophilus used to control 
CC PT   insect pests especially diamond back moth.
XX
CC PS   Claim 24; Page 78-79; 96pp; English.
XX
CC   The present sequence represents an insecticidal toxin from Xenorhabdus 
CC   nematophilus, which is a symbiotic bacteria of nematodes. The present 
CC   protein is a juvenile hormone esterase-like protien. The insecticidal 
CC   proteins are highly toxic to economically important pests, particularly 
CC   plant pests. The toxins inhibit the ability of insect pests to survive, 
CC   grow or reproduce. The toxins are highly insecticidal against Plutella 
CC   xylostella (the diamond backed moth), an economical important pest. The 
CC   toxin can be used in multiple insect control strategies, resulting in 
CC   maximal efficiency with minimal impact on the environment. The toxin is 
CC   able to reduce insect-related damage to crops. Polynucleotides encoding 
CC   the toxin can be used to produce transgenic plants, which express the 
CC   toxin. Plants that can be transformed include maize, wheat, rye, barley, 
CC   sweet potato, bean, pea, chicory, lettuce, cabbage, salad vegetables, 
CC   fruit, etc.. In addition, the polypeptide may be applied to the plants or
CC   to seeds. (Updated on 12-SEP-2003 to standardise OS field)
CC   

CC   information from BOND.
XX
SQ   Sequence 429 AA;

  Query Match             89.5%;  Score 1981;  DB 1;  Length 429;
  Best Local Similarity   87.1%;  
  Matches  373;  Conservative   32;  Mismatches   23;  Indels    0;  Gaps    0;

Qy          1 MNNELMNTNESQPSETLSLINESILTAPYAVSTPNYEWDMSSIIKDAIIGGIGFIPGPGS 60
              |||| ||||||| || :  :||||| |||::|||||||||||||||||||||||||||||
Db          1 MNNEPMNTNESQASEIVPSMNESILAAPYSISTPNYEWDMSSIIKDAIIGGIGFIPGPGS 60

Qy         61 AISFLLGLFWPQQTDNTWEQILQKVEQMIEEANLKTIQGILNGDIQEIKGKMEHVEYMLE 120
              ||||||||||||||||||||||||||||||:||||||||||||||||||||||||::|||
Db         61 AISFLLGLFWPQQTDNTWEQILQKVEQMIEQANLKTIQGILNGDIQEIKGKMEHVQFMLE 120

Qy        121 TSPGTQESHDAYMFLARYLVSIDEKFKSFDNKTNYQILPMYTNTLMLQAPYWKMGIEKKN 180
              :|||||||||||||||||||||||||||||||||||||||||||:||||||||||||:|:
Db        121 SSPGTQESHDAYMFLARYLVSIDEKFKSFDNKTNYQILPMYTNTIMLQAPYWKMGIERKD 180

Qy        181 DILLTDIEVNELKQLIENLYAKANSYIHEVYTREYDNAVNTSTATTITNNLLSVRGYCLL 240
              :| ||||||||||:||  |   |: |||:|||||||||:|||||  ||||||||||||||
Db        181 EIKLTDIEVNELKELIGKLSTSADKYIHDVYTREYDNAMNTSTAANITNNLLSVRGYCLL 240

Qy        241 HGLECLEVLDHIQNNNLDQSFYPKTISYSTVFDRSTNKTRLQALTEDEQMEEPLKPSFIN 300
              ||||||||::|||||:|:|||||||||||||||| |||||:||||||:||:|| ||: ||
Db        241 HGLECLEVINHIQNNSLEQSFYPKTISYSTVFDRQTNKTRVQALTEDDQMQEPFKPALIN 300

Qy        301 GEYNKIKSLIGYVQRIGNAPRVGGIKITFTNGSSHTLGTVTSESNSIELNDSVITSVEVW 360
              |:||||||||||||||||||||||||:|| | :|:|||||||| ||||||||||||:|||
Db        301 GKYNKIKSLIGYVQRIGNAPRVGGIKVTFANDASYTLGTVTSEVNSIELNDSVITSLEVW 360

Qy        361 GNGAVDEAFFTLSDGRQFRLGQRYASNYRKYAVDGHYISGLYLASDEPSLAGQAAGIAVS 420
              ||||:||||||||||||||||||||||||||||| |||||||||||||||||||||||||
Db        361 GNGAIDEAFFTLSDGRQFRLGQRYASNYRKYAVDNHYISGLYLASDEPSLAGQAAGIAVS 420

Qy        421 YHILVDKK 428
              ||:: |||
Db        421 YHMIADKK 428

While the nucleic acids encoding these that Kramer et al teach do not have 90% identity to the instant SEQ ID NO:1 or 3, they make obvious all nucleic acids that encode them.  Amongst these are nucleic acids are those with more than 90% identity to the instant SEQ ID NO:1 and 3, and thus those that hybridize to the instant SEQ ID NO:1 and 3.
Kramer et al do not teach recombinant nucleic acids comprising heterologous promoters operably linked to polynucleotides that encode their proteins, vectors, host cells, plants, seeds, commodity products, and insect inhibitory compositions comprising it.  The broad teachings of Kramer et al cure this deficiency.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to put polynucleotides encoding Kramer et al’s SEQ ID NO:2 and 
Kramer et al teaches that the proteins have activity against the Lepidopteran diamond back moth (example 7).  Although Kramer et al do not teach that the proteins have activity against any Coleopterans or Hemipterans, as the proteins are encoded by nucleic acids that have structures that are encompassed by the claims and as the specification teaches no motifs required for activity against Coleopterans and Hemipterans, it appears that Kramer et al’s proteins would have activity against Coleopterans or Hemipterans, including at least one of those listed in the instant claims 9 and 13.
One of ordinary skill in the art would have expressed the nucleic acids in bacteria, including Bacillus, Klebsiella, Agrobacterium, Rhizobium, Pseudomonas, Erwinia, and Escherichia, because Kramer et al suggest it (pg 15, ¶2;  examples 19-20).  One of ordinary skill in the art would have followed Kramer et al’s teachings and made recombinant nucleic acids comprising the polynucleotides operably linked to heterologous promoters (pg 14, ¶2, to pg 15, ¶1) and put them in plasmids (pg 15, ¶3).
One of ordinary skill in the art would have expressed the nucleic acids in plants, including many of those in the instant claims 7 and 16, because Kramer et al suggest it (pg 16, ¶3;  part D on pg 42-61).  One of ordinary skill in the art would have followed Kramer et al’s teachings and made recombinant nucleic acids comprising the polynucleotides operably linked to any of the heterologous promoters Kramer et al suggests (pg 45, ¶4, to pg 51, ¶3) and put the recombinant nucleic acid in any of the vectors/plasmids Kramer et al suggests (pg 54, ¶1, to 57, ¶1), then transformed them into plants (pg 57, ¶2, to pg 61, ¶1).  The resulting plants would be 
One of ordinary skill in the art would have also expressed other insect toxins in the plants, like the Cry3A Kramer et al discussed in example 12.  One of ordinary skill in the art would have been motivated to do so because expression of toxins with different modes of action would reduce or eliminate insect pests from becoming resistant to both toxins.  The resulting plants would be insect inhibitory compositions comprising the recombinant nucleic acid and a nucleic acid encoding the toxin.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 


/Anne Kubelik/Primary Examiner, Art Unit 1662